DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faani et al. (US 3,932,042) in view of Van Schelven (Pub. No. US 20180144455; hereinafter Van).
Regarding claims 1 and 20 Faani teaches a camera (unit 29) configured to capture images of a container (unit C3) [fig. 1 and related description]; and a computing system (fig. 4 and related description) in communication with the camera, wherein the computing system comprises: a processor (unit 45); and memory that stores instructions that, when executed by the processor, cause the processor to perform acts (fig. 4 and related description) comprising: identifying that the container is at a first predefined location (between unit 11 and unit11A) relative to the camera (unit 29) as the container is transported on a conveyer [fig. 1 and related description; Col. 3 lines 33-36 “The tube 16 is activated by a pulse which is produced each time a container interrupts the light beam between devices 11 and 11A”; Col. 6 lines 65-68 “The photo-electronic sensors 11A and 12A are used to ensure that the containers are illuminated when in proper position with respect to the light source and photo-electronic scanner”]; transmitting a first signal (16A) to the camera in response to identifying that the container is at the first predefined location, wherein the first signal causes the camera to capture a first image of the container when the container is at the first predefined location [Col. 3 lines 43-46, Col. 4 lines 35-60]; identifying that the container is at a second predefined location (between unit 12 and unit 12B) relative to the camera as the container is transported on the conveyer [fig. 1 and related description]; transmitting a second signal (18A) to the camera in response to identifying that the container is at the second predefined location, wherein the second signal causes the camera to capture a second image of the container when the container is at the second predefined location [Col. 5 lines 2-13 “The filament 18A enters lens 32 and passes into the beam-splitting prism surface 24A. The transmitted light filament 18E is collected by lens 25 at its focal point 26 where an image of the container C3 is made”, fig 1, 4 and related description]; detecting a defect in the container based on at least one of the first image or the second image [Col. 5 lines 59-67, fig. 3, 4 and related description]; and generating an output that indicates that the container is defective in response to detecting the defect in the container [Col. 6 lines 51-61, “if there is a foreign object (defect) detected the resulting pulse is fed (output) to a reject delay network 49. The reject signal from the network 45 is delayed by network 49 so that when the faulty container arrives at a predetermined position the solenoid control circuit 50 will be energized at the expiration of the time delay to operate a solenoid 51 which effects removal of the offending container from the conveyor 10 at the predetermined place downstream from the inspection zone”, see abstract].
However, Faani doesn’t explicitly teach the container is at a first off-center location within a field of view of the camera when the camera captures the first image of the container and the container is at a second off-center location within the field of view of the camera when the camera captures the second image of the container.
Van teaches the container (blister strip) is at a first off-center location within a field of view of the camera when the camera captures the first image of the container and the container is at a second off-center location within the field of view of the camera when the camera captures the second image of the container [fig. 1, 2 and related description].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in container inspecting system of Faani the ability to take first and second off-center images in order to improve inspection quality as taught by Van since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Faani teaches a sensor, wherein the computing system identifies that the container is at the first predefined location based on a first output by the sensor (unit 11/11A) [Col. 3 lines 50-52; fig. 1 and related description], and wherein the computing system identifies that the container is at the second predefined location based on a second output by the sensor (12/12A) [Col. 6 lines 64-68; fig. 1 and related description].
Regarding claim 7 and 19, Faani teaches wherein the defect is one of a blister/stone (dirt) [brief summary “This invention relates to apparatus for inspecting transparent containers for dirt and foreign objects inside the container”. Fig. 3 and related description].

Claim 11 is rejected for the same reason as claim 1. Furthermore, Faani teaches detecting a defect in the container based on at least one of the first image or the second image; and causing the container to be removed from the conveyor due to the container having the defect [Col. 6 lines 51-61, “if there is a foreign object (defect) detected the resulting pulse is fed (output) to a reject delay network 49. The reject signal from the network 45 is delayed by network 49 so that when the faulty container arrives at a predetermined position the solenoid control circuit 50 will be energized at the expiration of the time delay to operate a solenoid 51 which effects removal of the offending container from the conveyor 10 at the predetermined place downstream from the inspection zone”, see abstract].
Regarding claim 12, Faani teaches wherein the container is a transparent container [fig. 1C, fig. 3 and related description].
	Claim 18 is rejected for the same reason as claim 1. Furthermore, Faani teaches the container as being a transparent [fig. 1C, fig. 3 and related description].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Faani et al. (US 3,932,042) in view of Van Schelven (Pub. No. US 20180144455; hereinafter Van) and in view of HEWICKER (Pub. No. US 20210116387).
Regarding claim 3, Faani teaches having a container which is transparent [fig. 1 C and related description].
However, Faani in view of Van doesn’t explicitly teach have a glass container. 
HEWICKER teaches have a system which inspect a glass bottle for defect [Abstract, Para. 12]. 
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in container inspecting system of Faani in view of Van the ability to detect defect in glass container as taught by HEWICKER since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faani et al. (US 3,932,042) in view of Van Schelven (Pub. No. US 20180144455; hereinafter Van).
Regarding claims 4 and 13, Faani discloses transmitting a first signal to capture a first image at the first predetermined location and a second signal to capture a second image at the second predetermined location, however, Faani doesn’t explicitly teach about a third signal to capture a third image at third predefined location.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to send a third signal to capture a third image at third predefined location, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 9, Examiner takes official notice that having a stationary camera for inspecting object on conveyor belt is well known in the art.

Regarding claims 5 and 14, Faani discloses transmitting a first signal to the first camera to capture a first image at the first predetermined location and transmitting a second signal to the first camera to capture a second image at the second predetermined location, however, Faani doesn’t explicitly teach about transmitting a third signal to a second camera to capture a third image at first predefined location and transmitting a fourth signal to the second camera to capture a fourth image at the second predetermined location.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first camera limitations by adding similar another camera with similar steps in order to improve the accuracy, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


Claims 6, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faani et al. (US 3,932,042) in view of Van Schelven (Pub. No. US 20180144455; hereinafter Van) and further in view of Dordoni et al. (Pub. No. US 20160321796).
Regarding claim 6, Faani in view of Van doesn’t explicitly teach wherein the second camera is vertically offset from the first camera along a vertical plane.
However, Dordoni teaches having multiple/second cameras (218, and 220) that are vertically offset from the first camera (unit 216) [fig. 32 and related description. Since the claim is silent where the vertical plane is located, examiner assumed it is somewhere between 218 and 216].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Faani in view of Van to incorporate a second camera that is vertically offset from the first camera, feature as taught by Dordoni; because the modification enable the system to improve detection capability by providing more images taken from different angle. 

Regarding claims 8 and 17, Faani discloses transmitting a first control signal to a light in response to identifying that the container is at the first predefined location, wherein the backlight illuminates the container in response to receiving the first control signal (col 3, In 33-35: tube 16 is activated by a pulse which is produced each time a container interrupts the light beam between devices 11 and 11A) and transmitting a second control signal to a light in response to identifying that the container is at the second predefined location (col 4, 1-3: flash tube 17 is energized in response to the interruption of the light beam between devices 12 and 12A). 
However, Faani in view of Van does not specifically transmitting the light is a backlight; 
Dordoni discloses a method performed by a container inspection system for inspecting a container for a defect (abstract) wherein the light is a backlight that illuminates the container at a predetermined location (Fig 28-32 and related description; para. 125-0127, and 0133]: the sidewall of containers may be inspected by backlighting a container ... the controller may illuminate a first predetermined set of the plurality of light sources to illuminate the glass container with a first predetermined illumination pattern for a first inspection while a first image of the glass container is captured [Fig 32: showing panel 210 backlighting container 102 with respect to cameras 216, 218, 220))]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Faani in view of Van to incorporate backlight in inspection system, feature as taught by Dordoni; because the modification increases the system’s accuracy to detect the smallest defect.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faani et al. (US 3,932,042) in view of Van Schelven (Pub. No. US 20180144455; hereinafter Van) and further in view of Cochran (Pub. No. US 20190257692).
	Faani in view of Van doesn’t explicitly teach having four cameras symmetrically arranged about the conveyor. 
Cochran teaches a second camera, a third camera, and a fourth camera, wherein the camera, the second camera, the third camera, and the fourth camera are symmetrically arranged about the conveyor [fig. 1 and related description].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Faani in view of Van to incorporate four cameras symmetrically arranged about the conveyor, feature as taught by Cochran; because the modification enable the system to improve detection capability by providing more images taken from different angle. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faani et al. (US 3,932,042) in view of Van Schelven (Pub. No. US 20180144455; hereinafter Van) and further in view of BUIBAS et al. (Pub. No. US 20210124994).
Regarding claim 15, Faani in view of Van doesn’t explicitly teach wherein the camera is one of a plurality of cameras that capture images of the container, wherein the plurality of cameras includes four top cameras having downwardly directed fields of view and four bottom cameras having upwardly directed fields of view.
However, BUIBAS teaches having wherein the camera is one of a plurality of cameras that capture images of the container, wherein the plurality of cameras includes four top cameras having downwardly directed fields of view and four bottom cameras having upwardly directed fields of view [fig. 4, 114a-d, i-l and related description].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Faani in view of Van to teach the claim limitation, feature as taught by BUIBAS; because the modification enable the system also classify the object more accurately. 

Regarding claim 16,  Faani in view of Van and further in view of BUIBAS teaches all claim limitation as stated above. Furthermore, BUAIBAS teaches wherein the plurality of cameras are arranged symmetrically about the conveyor (unit 401) [fig. 4 and related description, Para. 39 “In the example of FIG. 1, an operator places item 102 into the system 110. In one or more embodiments, movement of items successively into image capture system 110 may be automated or semi-automated; for example, items may be placed onto a conveyor belt or a rotating platform that moves items into and out of the system 110, or a robotic system may successively transport items into and out of the system”].






Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666